Annual policy strategy 2009 (debate)
The next item is the Commission statement on the annual policy strategy for 2009.
President of the Commission. - Mr President, I am very pleased to present the Commission's annual policy strategy for 2009, which sets out the main policy priorities envisaged by the Commission for next year.
As you know, the objective of the annual policy strategy is to spark a dialogue with the other institutions, in particular the European Parliament, on where the priorities should lie next year. This dialogue is essential to ensuring proper preparation of the Commission work programme for 2009.
2009 will be a special year, a transition year of great importance marked, I am confident, by the likely entry into force of the new European Treaty, the Treaty of Lisbon. 2009 will also be symbolically very important because we will have a chance to celebrate 20 years of the march of freedom since the fall of the Berlin Wall, so it is a very important opportunity to commemorate freedom and the reunification of Europe.
It will also be the year of the election of a new European Parliament and a new Commission, so what we do in the first six months of 2009 will set the mood for the European elections. The smooth implementation of the Lisbon Treaty will ensure a European Union fit to tackle the challenges of the future. I hope and expect that we will see the finishing touches to the most ambitious system in the world to tackle climate change and promote energy security. And it is particularly important that we do it in the first half of 2009 at the latest, so that the European Union can be ready to make a decisive contribution to the global negotiations at the Copenhagen Conference at the end of that year.
But first a word on 2008. Given the institutional changes to come and, in particular, the end of the legislative term, the Commission has made every attempt to ensure that the new legislative proposals included in the 2008 work programme are scheduled for adoption by the College before the end of 2008. Thirty-five legislative initiatives are foreseen in the work programme. We will work hard to try to minimise those likely to come in the closing months of the year, such as the framework directive on consumer contractual rights, the review of the Energy Taxation Directive, and the directives on the conditions of entry and residence of seasonal workers and trainees. We will also make every effort to ensure that these proposals are presented according to the envisaged timetable to make this possible.
I very much hope that Parliament will be in a position to deliver its first-reading opinion on all the proposals flowing from the Commission work programme before the end of this parliamentary term.
I would like to underline that, as far as the Commission is concerned, we are fully on track to deliver all the strategic initiatives we have announced and, hence, to repeat our record performance of an implementation rate of 96%, which we achieved in 2007. It is the highest implementation rate ever in the work of the Commission.
As regards 2009, the Commission will stick to its ambition of delivering a Europe of results, bringing concrete benefits to citizens. We will focus on completing what has been started since the beginning of our mandate and make every effort to achieve the strategic objectives defined in 2005 and to address the challenges ahead. This will, of course, require close cooperation between Parliament and the Commission.
The entry into force of the Reform Treaty will also require the Commission to present a number of proposals to give force to its provisions, and I will highlight here those proposals that will promote greater democracy for, and greater participation by, Europe's citizens, such as the citizens' initiative. We look forward to discussing with Parliament in the coming weeks and months how we can best progress with these proposals in the first few months of next year.
The main policy priorities which the Commission envisages for next year are structured around five pillars. First, promoting sustainable growth and jobs will remain at the heart of our agenda and of the renewed Lisbon Strategy. We will also pursue the implementation of the innovation strategy, the deepening of the European Research Area and the follow-up to the single market review. In this context, I am looking forward to the second-reading adoption of the European Institute of Technology - one of our flagship actions - later today, and I would like to congratulate this House on the excellent job it has done on bringing this to fruition.
Major effort will be put into promoting the transition to a low-emissions and resource-efficient economy. The Copenhagen meeting will be a major rendezvous to reach a global climate change agreement for the period beyond 2012. Europe must prepare its ground well and maintain its role as the pioneer on climate change. Work on how to assist with adaptation to the impact of climate change will need to be pursued.
In an era of globalisation, we should strive to make a reality of the common immigration policy. Work in this area will draw on the communication on immigration to be presented in June 2008. We will also focus our attention on delivering policies of direct interest to citizens through a common area of justice, fashioning a European response to chemical, biological and radiological threats, the European Union health strategy and through enforcing food and product safety rules more vigorously.
The revised and modernised social agenda will also guide our actions in a comprehensive approach to enable Europeans to realise their potential and benefit from globalisation, and will cover mobility, integration, education and non-discrimination. The key concepts for this social agenda will be access, opportunities and solidarity.
Finally, we will pursue our objective of consolidating the role of Europe as a global partner. Enlargement negotiations will continue and the Western Balkans association and stabilisation process will be further developed. We will implement the neighbourhood policy and launch operational partnerships with African countries under the joint European Union-Africa strategy.
The entry into force of the Lisbon Treaty will significantly raise the Union's external profile. To translate this new framework into action, a major task for the Commission will be to help establish the European External Action Service - all this for 2009, if all the timetables, as we hope, are respected.
The year 2009 will also be an important year in terms of preparing the ground for the future financing of the Union's policies. The results of the consultation now under way on the budget review will help us to prepare the ground for the next multiannual financial framework, to be proposed by the next Commission.
As in previous years, the APS proposes communication priorities for 2009. In the run-up to the European elections, the Commission will seek to maximise its work in partnership with the other institutions and to help spark a lively debate on European policies. The annual policy strategy is only the beginning of the process, leading to the adoption of the Commission's legislative and work programme in October.
The Commission looks forward to regular dialogue with Parliament on the priorities to be taken forward in 2009. I understand that Parliament intends to adopt a plenary resolution on the Commission's legislative and work programme in September, a couple of weeks before we adopt the work programme for 2009. This plenary resolution will follow on from the summary report reflecting the results of our regular dialogue. It should provide us with a fully-grounded, politically-backed indication of where Parliament thinks the Commission should focus its commitment and its policies in 2009, in good time for the drawing-up of the work programme, focusing on European added value and in full respect of the principles of subsidiarity and proportionality.
Therefore, my message to you today is that I am very much looking forward to this possibility of working with you on this very important programme for 2009. Let us work together to keep up the pace of action in 2009, so that Europe continues to deliver concrete results for the benefit of our citizens.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, President of the Commission, ladies and gentlemen, the Commission is producing its 2009 legislative programme from its strategic priorities of prosperity, solidarity, freedom, security and a stronger Europe in the world in a totally appropriate manner with our support, hence its priorities for 2009 of sustainable growth, jobs in an age of globalisation and a resource-efficient economic area with low CO2 emissions. These are the common denominators for legislative work in 2009 and, Commission President, I wish to assure you of the express support of the Group of the European People's Party (Christian Democrats) and European Democrats.
If I were now to make any additional comments of a critical nature, these would be misunderstood in translation. I wish to encourage you above all. What for? Firstly, next year is the year of the new Treaty. Secondly, it is election year, when the citizens will be talking to us. In your introduction you say what the new Treaty is about: were the national ratification processes to be concluded, the Treaty of Lisbon could also enter into force in 2009.
Commission President, why so aloof? Why does it not say: the Commission will be advocating this new Treaty with all its power and all its might, of which it is already as good a guardian as it is of the existing treaties? Nail your colours to the mast, Commission President! Lead the way!
Second point: next year citizens are being called upon and not every detail of the legislation is of interest to them, but only the overall achievement, the line taken. Here the trimming down of bureaucracy is in fact something by which you could secure the approval of citizens. Therefore, show a new culture of subsidiarity! Do not comb through the acquis until the end of 2009, but send out a signal before the election next year. Here, too, you have our support.
on behalf of the PSE Group. - (DE) Mr President, Mr Nassauer, our Commission President is not so weak; he has already withstood many a criticism. However, I do believe, Commission President, that our common aim - when I listen to your speeches and read your interviews - is that in 2009 we shall also continue to expand a social and ecological Europe in a globalised world.
You know that the social aspects lie especially close to our hearts and you also know that we were particularly concerned, for example, about the conclusion of the European Court of Justice in connection with the Laval case. We hope that we - Parliament and you in the Commission - can work on this together so that citizens do not feel that the social successes we have achieved with some difficulty are being undone again by bogus quantitative competition. We stand by qualitative competition within Europe, competition that Europe, of course, has to drive, taking account of environmental concerns. The social element, however, is central for us as Social Democrats.
On the subject of the environment, I thank the Commission for its proposals, which are very forward-looking. Like you, we declare our faith in the sustainable development of this continent; sustainability for us also applies to Europe as an industrial base - one which has to adapt and take on ecological targets and for which there have to be obligations and incentives. Together we must work to ensure that industry and the economy have a major role in future in terms of production on this continent - in the interest of jobs - because the ecological targets are perfectly compatible with Europe as an industrial base. This is also a task that we must perform together.
We can perform this task only if we also persuade the other partners - the United States, China and India - to take on the same ecological targets. Moreover, we can perform it only if we also reach our neighbours, if we create a common policy with our neighbours. You know that we are not entirely happy with many of the strategies that have been developed.
With regard to the Balkans, for example, we recently proposed that, alongside the Lisbon process, there should also be what is referred to as the Ljubljana process with the Slovenian Presidency, to promote the economic and social development of this region, because the hatred and existing conflicts there can be resolved only if there is also sound economic and social development in the Balkans.
With regard to the Mediterranean Union - now on everybody's lips, even on those of the Foreign Ministers - we want a clear position on this from the Commission. You have already hinted at this, Commission President, but you must constantly make it clear that we will not consider any union that does not embrace the entire European Union. It must be a community that does not cut straight through the European Union, but includes the European Union with the Mediterranean countries.
Similarly the debate should also surely be about the Black Sea region, and here we are also waiting for the Commission's initiatives because it is not only about our Southern neighbours, of course; it is also about our Eastern neighbours. We cannot offer new memberships here either in the short term; that is not possible. However, we can offer to develop stronger cooperation, together with these countries, and we expect more Commission initiatives on this than have so far been included in the existing papers.
Commission President, you have commented that it is also an election year. It is an election year and hopefully the year in which the Reform Treaty will enter into force. We do not expect the Commission to interfere in the political debates of this election year, but we do expect a clear vision from the Commission of how this Europe is to function in future as an ecological and social Europe. We expect the Commission to make it clear that it has a strong voice - including in dialogue with our partners. Only when we speak to the United States, China, etc. with a strong voice will we be able to assert the interests of our citizens.
In an election year, we want a strong Commission with visions for the Europe of tomorrow!
on behalf of the ALDE Group. - Mr President, I think I should present the compliments of my group on the policy strategy that President Barroso has put forward for what, as he has said himself, will be an important and challenging year. The Commission has produced a strategy which is good in its political, financial and management content, and it has avoided what we sometimes call in my country 'end-of-term-itis'.
Of course, we need to concentrate to some extent on the weaknesses but, having heard Mr Nassauer, I would perhaps call them differences in points of emphasis rather than weaknesses, if I may put it that way. Certainly, there is an issue about bridging the mandate gap. If I look at the internal market area, issues like the European patent, patient mobility and the European private company law project are all issues which will read across. President Barroso has perhaps mentioned one or two of them, but we need to make sure that they flow through in the next mandate, because they are all essential parts of the internal market. In that respect I would have perhaps expected to see more of a theme emerging with regard to the need for what I would call financial security for our citizens in a world where we know there is financial turbulence at the moment and where people feel uncertain about the future - perhaps more of a theme in that respect.
It is, of course, also the year of implementation of the Treaty and, whilst we can welcome, and I do welcome, the concentration in the document on the implementation theme - and I think that the idea of working with the Member States in future to ensure implementation of law across the board in a much more coordinated fashion is excellent - I would have preferred to see something in the document about that piece of legislation that will be so central to our citizens, the citizens' initiative, but President Barroso stole my thunder by mentioning it this morning, so that is good. But it is central, and we need to make sure that the Commission brings forward the legislation to deal with that. Also, perhaps, some thought should be given to the relationship with national parliaments.
Then, briefly with regard to external relations, can we have some read across with regard to external relations, energy and climate change - all of those issues? We know the Commission is discussing them. They have a high priority, not only somewhere like the Arctic, but in other areas of the globe as well.
on behalf of the UEN Group. - (GA) Mr President and Vice-President of the Commission, I fully support the European Commission's policy work programme for the coming year. This programme seeks to develop Europe's economic and political affairs. This policy work programme promotes Europe and prioritizes the interests of the people of Europe. I very much support the first policy of the programme; the promotion of employment and development in the European Union.
As we move into the year of the ratification of the Treaty, we who support the ratification of this Treaty by referendum in Ireland are hammering home the point of view that Europe must become more efficient, that it is essential that we recognise that the Treaties that were there for six, ten or fifteen countries no longer apply to a European Union of twenty-seven countries. In particular, we want to emphasise the necessity for greater innovation, research and technology towards creating the dynamic new economy for Europe in the 21st century.
In particular, I am delighted that the President of the Commission and the other Commissioners did not throw everything into the annual policy strategy 2009. It would be so easy to say that we are going to do so many things, but instead it has focused on key essential areas such as climate change, as has already been mentioned, and the issue of Europe as a world partner and as a world player - in particular when we look at the risks and dangers around the world that we face today, not just in the Middle East, not just in the Western Balkans, not just in Africa, but even in South America, where in the last week we have seen how tension can arise so quickly. What is really required is a stabilising force, which the European Union can provide on that world stage.
Finally, the European Union must fully uphold the action required with regard to combating illegal drug importation, people trafficking and in particular the diminution of respect for individual human lives. Please be assured that we, and my party Fianna Fáil in Ireland, will be campaigning strongly to guarantee the ratification of the Treaty to allow for the future development of Europe.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commission President, ladies and gentlemen, with an annual strategy we have the choice of two paths. The first would be maximum clarity and consistency between statements and financial action. This would be particularly appropriate in an election year, because we are indeed promising that we will be - I quote -'Putting the Citizen First'. Citizens are entitled to clarity.
The Commission, however, has unfortunately chosen the second path instead, namely to remain as general as possible in order to cover up opposition. First of all the context itself is interesting. We have to expect that the Treaty of Lisbon will be implemented. We are in an election year and we are in a year in which Europe has also very extensively committed itself internationally to climate protection. Unfortunately, words have so far been followed by far too few actions and this has not been made sufficiently clear in strategy either.
If we remain as hesitant about practical measures as we are about car emissions, for instance, then Europe's credibility is at stake and we cannot afford this in the long run at international level in debates with our partners on the subject of climate protection. This is a negative example of our yielding to major lobbies, as with the implementation of the emissions trading system in air traffic, where we have also acted too hesitantly and not energetically enough and have therefore not managed to introduce the necessary measures for reducing climate damage caused by air traffic with the required efficiency.
There is also a conflict between the ambitious targets and the actual funding of research. When we talk on the one hand about new sources of energy, but on the other hand about still assigning the lion's share of research funds to nuclear power, to the nuclear economy, this conflict cannot be resolved, nor should we then expect any sustainable solution, because there are no opportunities here whatsoever for investing in a truly concerted manner.
What I think this strategy lacks is a clear commitment to implementing Community law in the Member States. There are far too few mechanisms here; there is far too little regard for the law. In fact, the opposite is true: we are developing new plans before the old ones have been implemented. Here I would simply refer you back to the energy action plan.
If citizens are so important to us, as you rightly stress, then their grievances, among other things, as well as the new opportunity for a referendum, must be the focus of our attention in this House.
Mr President, President of the Commission, we still have a practical work programme for 2009, on which we could comment. However, it is apparent that no major strategic changes can be expected to the Commission's policy strategy in the coming year.
It reads: the Commission wants to improve its communications task, get the idea of Europe across and raise citizens' awareness of the Treaty of Lisbon. Would a referendum on the Reform Treaty not be the right way to involve citizens in this process? Do you really believe the voter turnout will increase when you continue merely to state how marvellously current policy is working and that we must therefore simply continue to pursue the existing concepts?
What many people experience in real terms is less social security, stagnating wage levels, serious curtailment of employment rights, rising prices for basic services in local public transport, health provision, energy and water supplies, education and child care - all of this when the profits of large enterprises are rising at the same time as these enterprises are threatening to relocate. The Commission talks about the importance of lifelong learning for employability, the importance of flexicurity - so that I am frequently left wondering where security is hiding, when the Commission puts forward legislative proposals.
The Commission writes about the need to strengthen competitiveness and talks here again specifically of those who are already strong anyway, who are to be freed from taxes - in other words, social responsibility. You refer to it as administrative burdens. However, if we want to have social, ecological and consumer protection standards, these must also be agreed and implemented! Nowhere do I find in your strategy the idea that perhaps the overall concept of the Lisbon Strategy, the concept of liberalisation and privatisation, simply does not work in the interest of the majority of people in many instances, and quite specifically not in the public services sector.
The foreign policy and foreign trade sector emphasises Europe's important role in the world in terms of peace, security and stability and talks about the priority of multilateralism and partnership. Your paper states that the Doha Development Round remains a top priority. However, it contains nothing that shows how the EU wishes to contribute to the success of the development round. Instead, emphasis is placed on the familiar regional and bilateral free trade agreements, which for this reason make hardly any headway because they just do not meet the requirements of developing and emergent countries.
Moreover, the Global Europe foreign trade strategy is purely a strategy for promoting foreign trade for European conglomerates, which care little about regional and sustainable economic, social and ecological developments in partner countries. It contains nothing about small and medium-sized enterprises, yet you wonder why states like China are fighting back with dumping measures. Indeed you even wanted to continue cancelling the largely inadequate anti-dumping instruments!
The Commission talks about improving operational and conflict management capability in third countries. After what has just been said, I would ask you: does it not make much more sense to fight the social, but definitely the economic, causes of crises and conflicts as well?
Change your strategy so that we can win citizens' support for a European Union!
on behalf of the IND/DEM Group. - Mr President, I love coming here to the regulation factory. It is so amusing. I have just looked through the headings under the Commission's annual policy strategy and it starts with 'growth and jobs'. To be honest, this place would be very much better served to talk about growth and jobs if at least more than 1% of this Chamber had had any experience at all of commerce.
I am a businessman and I can understand growth and I can understand jobs. Sadly, the more you regulate, the more you legislate, the less likely you are to produce growth and jobs, which is why GDP growth in Europe is positively dire and it is taking off in the rest of the world - China, India, the subcontinent. We are even beaten by North America. So, I would suggest that if we want growth and jobs, we get out of people's faces and let them get on with it, without interference from this place.
Sustainable Europe? Well, fascinating, is it not? We talk about the global footprint, we talk about all this sort of nonsense, despite the fact that the globe has not actually warmed for 10 years - the science is thrown out of the window. If anybody wants to take any serious look at global science and global warming and climate change, they will see that, actually, most informed, not politically-biased, scientists regard it as fact that we will actually have a colder planet by 2050, not a warmer one. But that does not suit our book, does it? Because we like to tax and we like to regulate.
Then we look at managed migration. Well, dear, oh dear. As an Englishman, I can tell you: managed migration? We have had a million people come into our tiny little overcrowded island in the last year. Please, please, please, will this place, just for once, get real!
(NL) In my opinion, things go badly wrong even at the very beginning of the introduction of the Commission's annual policy strategy for 2009. I am talking about one of the main ideas put forward there, and I quote: 'Putting the Citizen First'. This is adding insult to injury, as they say. After all, nowhere does the European Commission put European citizens first, nowhere does it show respect for them.
What is the European Commission? When all is said and done, it is little more than a body of politically appointed officials with extremely limited democratic legitimacy, belonging to the small circle of European mandarins who think they know better than citizens and believe it would be best if, supposedly in the public interest, they decided everything themselves, even over the heads of the citizens they purport to respect.
This is the democratic deficit about which everyone talks but no one does anything. If citizens really came first, the Commission would insist on consulting these citizens, particularly in the case of the most important issues currently on the table. When are citizens going to be allowed to give their opinion on the new, disguised European Constitution? The citizens of the Netherlands and France gave their opinion on it not long ago, but it is clear that the European Commission does not put those citizens first.
When are European citizens going to be allowed to give their opinion on the disastrous immigration policy being shoved down their throats by the European mandarins? When will these citizens be allowed to take their own decisions and enjoy respect for their opinions on vitally important matters such as the potential accession to our European Union of Turkey, an Islamic and in many respects, indeed all respects, non-European country? The only time the European Union puts citizens first is when it comes to their paying taxes for the European mandarins and the policies that these privileged persons force on them over their heads. That being the case, at least have the courage to say that Europe will never be a democratic entity.
(ES) Mr President, external action in 2009 should be marked by two fundamental facts: firstly the entry into force of the new Treaty which, on the one hand, establishes a new institutional framework in which, President of the Commission, Parliament will want to play its rightful role and, on the other hand, the External Action Service, which should, in our opinion, take up residence in the Commission and not be gobbled up by the Council.
Beyond this, the priorities presented by the Commission are correct: enlargement, relations with Russia on the basis of respect for human rights, and security of energy supply; the stabilisation and association policy in the Balkans and the case of Kosovo; the neighbourhood policy, with the Barcelona Process and the Mediterranean Union that will be presented by the French Presidency of the Union.
There is also the situation in Central Asia, with the conflicts in Iran, Iraq, Afghanistan and Pakistan. Mr President, we will see the development of relations with China, India and the Asian countries, which are correctly set out in the Commission's proposal; the situation in the Middle East, in which the European Parliament unconditionally supported the Commission's proposal at the Paris Conference.
In addition, there is the strategic partnership with the countries of Africa, the Caribbean and the Pacific and, last but not least, relations with Latin America, regarding which we hope that conclusions will be reached at the Lima Summit in time for Association Agreements to be made with Mercosur, the Andean Community and Central America.
President of the Commission, we need serious, effective and viable external action by the European Union, which needs to speak with one voice in international organisations. We cannot allow ourselves to be an International Red Cross destined to carry the cost of major contemporary crises. The European Union needs to carry weight on the international stage as a global player, in line with its economic, commercial, financial and industrial weight. President of the Commission, you have our support for this programme.
(FR) Mr President, Commissioner, here we are at last at the launch of the political priorities procedure for 2009. It is an important step because there will be many changes - a new parliamentary term, the establishment of the Treaty - and it also marks a new way of responding in Parliament to the Commission's annual policy strategy, since we have decided that the political groups will speak rather than the Committee on Budgets.
The political choices of the Socialist Group in the European Parliament are clear, and they have already been stated: they are for a social Europe. They want a Europe that is in favour of making the fight against climate change a priority; they also want a Europe that favours common external action. When I see that the Commission wants the EU's contribution to security and stability on the international scene to be increased, I wonder: Where are we going to find the money? How are we going to make this pious wish a reality? If we continue along the same path, the Council will put us in an untenable position, as it does every year: that of choosing which area of the world to sacrifice.
A fourth priority for us is our citizens. What the Commission tells us is that citizens should be put first in 2009. It is high time, because our political project cannot go on being so remote from the people. We therefore need to improve all our exchanges, information and communication, but where are the funds for this? One thing is clear: budgetary resources are lacking! The margins available have already been spoken for and we in the Committee on Budgets do not know now how these priorities are going to be financed. We do not want to sacrifice the old priorities in order to implement new ones. What are you going to do? There is great urgency to lift Europe out of its budgetary and administrative muddle. The political world is changing very quickly and we in Europe are coming up with ideas, but we have never been able to adopt the resources needed to implement them pragmatically as regards the political expectations of Parliament, certainly, but also of our citizens.
Mr President, by the end of this year we will have two reports from the Commission on free movement: one on the free movement of workers - and I suppose the Commission will probably advise the Member States to lift the transitional arrangements applied to workers coming from the new Member States - and the other on the implementation of the Directive on free movement of citizens, and we may see a number of Member States being sent to the European Court of Justice in this regard.
All the fears that governed the transitional arrangements put in place with the 2004 enlargement are now starting to dissipate. No economic security or demographic reason remains for keeping the work restrictions for another five years. On the contrary, a free European labour market is what is needed to present Europe as a model, as a partner and as a world leader. We are regulating access to our labour market for third-country citizens. That is fair enough, and much appreciated. But, first, let us sort things out in our own back yard. Let us have a coherent and a common policy on the free movement of workers inside the Union.
If we are to be true to the fundamental freedoms enshrined in the Treaties and if we are serious about making the Lisbon Strategy a reality, the time has come to put an end to verbal action and start real action.
Finally, I would add that, from the outset, this Commission was given a green light to address the fundamental rights of citizens, and I was looking forward to seeing something very specific on those issues in the plan for next year.
(PL) Mr President, 2009 represents a year of enlarged prospects for Europe, prospects that will be offered by the Lisbon Treaty. It is also a year of hope for deeper unity in Europe because of the new elections to the European Parliament.
As Mr Barroso mentioned, we shall celebrate the 20th anniversary of the fall of the Berlin Wall. May I take this opportunity to remind you that it fell in Warsaw. This will also be the 5th anniversary of the accession of former communist states to the European Union. This accession has not always been entirely equable: Polish farmers are still competing on unequal terms with farmers in the old Union.
In spite of this it is my belief that 2009 will erase the differences between our countries, at least on a psychological level, and will increase the sense of unity and influence of the European Union.
Mr President, I will use my speech to propose a reform of the way we deal with the annual programmes. Until now the elected members of national parliaments and the European Parliament had no say. The annual programme is initiated and adopted by the non-elected in the Commission. Member States coordinate their priorities through the working programmes of the shifting presidencies. We discuss both; we amend nothing. We do not represent our voters in the very important agenda-setting function.
Instead, we should insist on one joint working programme for all institutions in the next year. The Commission could draft a detailed proposal with annexes of all proposals for laws they intend to propose, including their legal base. Then the national parliaments should deal with it in their sectoral committees for a first reading, then in their European committees and finally in their plenaries.
National parliaments should meet in COSAC and formally adopt the working programme. Parliament should have its own readings, and then the European Union would be governed bottom-up instead of top-down. It would be directed by elected representatives of our peoples instead of being governed by civil servants and lobbyists behind closed doors.
When the programme is adopted, the national parliaments could then start the reading of the concrete proposals for 'subsidiarity and proportionality' and decide the legal base. Then the European institutions could take over, and all laws could be passed - both in the Council, with the support of 75% of the Member States, and in the European Parliament, with the normal majority. Then Europe would be a democracy, instead of the mixture of the ideas of Machiavelli and Mussolini we build on today.
(IT) Mr President, ladies and gentlemen, the principal actions planned for 2009 can mainly be supported, as regards the growth and jobs provided for by the Lisbon Strategy. Certainly, there are points under the single market and competition of which I am in favour. There are also valuable points under the sustainable Europe heading.
Regrettably, the common visa policy should be completely rejected because, in my opinion, apart from being anti-national, it is completely outside the mandate of this Parliament and what our intentions should be. I am also entirely opposed to the enlargement to include Croatia and Turkey, as well as to the part that talks about Kosovo, regarding which I have already had occasion to criticise the flouting of international law that occurred when its independence from a sovereign state was recognised. For this reason, I will be voting against the policy strategy.
(HU) Mr President, President of the Commission, we welcomed the Commission's policy strategy in the hope that it would also be put into effect. There is one possible obstacle to this: fiscal constraint. This may make it difficult to undertake new things. Member States' willingness to contribute has fallen to less than 1%, with the result that funds for new ideas will have to come almost exclusively from redistribution of existing resources. Let us not do this, however, without looking closely at the programmes currently running. Let us examine where we get more value for money, and where we get less. Let us not allow lobby groups to decide on our behalf.
As part of the reform of Parliament, a new type of cooperation is evolving between the specialist committees and the Committee on Budgets. One feature of this is that the rationale and usefulness of expenditures on individual programmes can be laid bare in more detail than before. Although it may be a painful decision, it is smarter to bring some programmes to an end, or not to begin them at all, rather than under-finance them. Scanty investment is a pointless waste of money. The Commission, the Council and Parliament need to act in concert to ensure that only programmes that can be adequately resourced and produce genuine results are allowed to run. Parliament looks towards this year's policy strategy in readiness for concerted action of this sort. Thank you for your kind attention.
(FR) Mr President, much has been said about foreign affairs in the Commission Communication, yet it leaves me feeling hungry for more. Heading 4 is of course underfunded. Unfortunately, we are indeed going to have to pay more for Palestine and Kosovo. However, that is an observation, not a strategy.
I would have liked to know, for example, what political conditions are necessary for aid to be effective; not just visible but effective. How could we use the financial instruments to make Europe a soft power that cannot be ignored, one that provides a democratic model and is not just a cash till? How are we going to use conditionality?
None of these questions, however key, is addressed. One example, and it is not the only one, is that never before have we paid so much money to Palestine, yet the people of Gaza have never been so poor since 1967, and violence continues to escalate in the Middle East, where we just keep rebuilding what has been destroyed.
What lesson can we learn from this? Until there is perfect coherence between European foreign policy and its financial instruments, with the latter at the service of the former and not the other way round, Europe will never be the global player it wants to be, and in this regard I find the Commission's Communication singularly lacking in ambition.
(DE) Mr President, President-in-Office of the Council, ladies and gentlemen, I assume that today we are holding a debate on policy strategy for the last time in this form because we are to have a new model in the Treaty of Lisbon. A plan is therefore already in place, at least here in this House, and I am already looking forward to this new model because it means that we can include the powers of the Council in this very important debate.
Please allow me, therefore, also to make a few comments for the last time from the point of view of budgetary control and to offer a few additional suggestions in keeping with the tone set by Mr Nassauer. We are currently holding extensive discussions with the Commission on the protection of the Community's financial interests and the Commission has announced significant efforts in this regard. We would like to have seen whether these significant efforts - for which we are grateful and which we also need - would also find their way into the annual programme. The work you have promised to do would also have merited this.
We need new methods of retrieving the funds paid out illegally and we also need stronger cooperation between the Commission and the Member States. All this is an impressive programme from Mr Barroso's Commission. Our advice would therefore have been to include this, too, in the Commission's annual programme. It would have merited this and it would also reassure us that you think it is as important as you are now saying.
(FR) Mr President, President of the Commission, Commissioner, as regards the European Union in the world, the Socialist Group in the European Parliament shares the Commission's desire to continue the work begun in 2006 to improve the effectiveness of the way in which it cooperates. I recall in this regard that there are still very many areas being looked at, whether it is a question of the definition of development itself, coherence between different EU policies, coordination between donors or complementarity of actions.
As regards the economic partnership agreements, I would like to remind you that we European Socialists believe it is essential to consider them chiefly from the point of view of development, or in other words, from the point of view of their ability to improve the lives of people in the ACP countries significantly. It is essential that the Commission's 2009 strategy is perfectly clear about this. This does not seem to be entirely the case at the moment.
We all know, moreover, that additional funds will be necessary to finance the accompanying measures aimed at compensating for the announced negative impact of the economic partnership agreements on what are - I should not have to remind you - the world's poorest countries. We would hope that the Commission would say where these funds will come from.
We also regret that the Commission document does not contain any specific proposals for the implementation of the Millennium Development Goals prior to 2015. Is this through lack of ambition in this area or because 2009 will mark a radical shift in the paradigm of European development policy?
In the annex, the Commission's note also refers to implementation of the first Action Plan of the Joint Africa/EU Strategy. We are delighted about this and are particularly keen that the Commission should really do everything it can so that the first actions to be taken as part of the new strategy meet the legitimate expectations of the millions of African men and women directly affected by the success of this strategy.
(NL) As the coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats for regional policy, I have high hopes for 2009. Why is that? It is because implementation of these new programmes in all the regions, in all the Member States, has now been under way since 2007. What has transpired? Firstly, we can speak of new cohesion, and the funds are being spent to a greater degree than before on regions and cities, on the Lisbon Strategy, on growth and jobs. It has also transpired that we are performing better in the field of innovation, whilst investment in research and innovation has more than doubled.
Indeed, in Ljubljana last week Commissioners Hübner and Potočnik announced very good figures in this regard. Thus we can talk of a quiet revolution in the use of these funds - something that must be publicised. This presents an opportunity to greatly improve communication - to improve communication with citizens in 2009, which is also election year. This is made possible by the thousands of projects being implemented in the various fields of the economy and ecology. Failure to choose this very regional policy, this new cohesion policy, as the spearhead of communication with citizens would be a missed opportunity for the Union.
(SV) Mr President, as a Swedish Member with a background in the trade union movement, I would like to begin by endorsing what Hannes Swoboda said: if we are to avoid criticism of the Laval judgment turning against the Treaty, the Commission must make it clear that a free market in services is not a threat to the right of the trade union movement to take action against social dumping. I just wanted to point that out, since it is relevant in this connection.
When it comes to the policy strategy for 2009, it is clear that we must seriously begin to discuss the mid-term review of the long-term budget. In some areas, however, I do not think we can wait; we must make a start on changing priorities right now, in the budget for 2009.
I am thinking in particular of two areas. The first one is climate. As rapporteur for the budget in the Committee on Industry, Research and Energy, I do not think it is enough to recognise that climate is a political priority. That recognition must also have effects on budget priorities. We must show that we are actually prepared to make concrete European contributions, even if they cost money. That may mean addressing concrete situations when it comes to modern energy and environmental technology. It may mean changing the use of the structural funds or the Seventh Framework Programme, but there is much that needs to be done.
The second area I want to mention is the Western Balkans, especially Kosovo. Against the background of the new situation, we must quite simply develop a long-term strategy for our work in the Western Balkans. It is unreasonable to have such a rigid budget model that the tightest budget margins are in precisely those areas where the needs are greatest.
(DE) Mr President, the Commission is planning the successful introduction of the health check in the agricultural sector for 2009. As rapporteur on the own-initiative report, I am assuming that with tomorrow's vote, the Commission will have a much better idea of Parliament's position on this matter and I expect that this position will be taken into account in the legislative proposal we are expecting in May.
I welcome the fact that the Commission is making a special effort to promote the concept of quality in agricultural production, particularly with its confirmation of what is referred to as the 2009 Green Paper. We are of the opinion that the value added through high-quality standards will become an increasingly important starting point for our farmers, even with regard to increasing competition from imports.
I have also noted that the Commission will be putting forward new proposals on the subjects of food safety, animal welfare and health, together with better supervision and better rules. I appeal to the Commission to be reasonable. Our farmers cannot be confronted with more regulations if, at the same time, imports from third countries are not subject to these regulations.
Mr President, the Commission intends to put forward a raft of proposals in 2009 for reducing the administrative burden that will change nothing in the level of demand for existing regulations or the political specifications. I very much hope that this will apply to our farmers, particularly with regard to the cross-compliance rules.
I believe an important subject is missing in the annual policy strategy, and this is the issue of food supply. The Commission has often used the term but our citizens must have a secure undertaking as to how they can organise continued supply.
(ES) Mr President, as coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats in the Committee on Fisheries I would like to make the following comments on the Common Fisheries Policy.
Firstly, with regard to the Key Actions envisaged for 2009, and those under item 2 of the Annex on sustainable development, we can see that fisheries policy is incorporated into the integrated maritime policy, something that our Group does not agree with. While it is true that some aspects of the CFP are part of the maritime policy, so are some aspects of the transport policy, for example, but this does not mean that it is subsumed or hijacked under this heading.
Secondly, with regard to the changes in the allocation of financial resources and, in particular, with regard to heading 2, 'Preservation and management of natural resources', we do not agree that the EUR 6 million required to fund the preparatory action for the maritime policy should have to come from the already small budget for the CFP, especially given that at this point in the budgetary year there is no way of knowing what volume of outstanding appropriations could be made available for other uses.
Mr President, let me offer the Commission two promises, for a change, from Parliament. One is that we will work with it on the package on climate change to get an effective and workable package in place as quickly as we can. The second is that we will work to put in place, as quickly as possible, the new Commissioner for Health and, in so saying, let me ask the Vice-President to send our good wishes to Mr Kyprianou and thank him for what he achieved during his time with us.
Thirdly, let me say that the reference to health in this is remarkably thin. It is true it talks about medical devices and other measures. However, I want to see the other measures, including that cross-border health promise, because if we do not have that in place quickly, then the courts will go on making policy for us in this area, and that is our job as politicians. So, please make sure that comes through as quickly as the very welcome proposal that is coming, I know, on mental health.
(NL) I am speaking now as coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats for the Committee on Development. I should like to compliment the Commission on its intention to put the broad strategic objectives, such as prosperity, solidarity and security, at the centre of its activities in the long term. I find it regrettable, however, that little attention is paid to development cooperation and poverty reduction. After all, these are also very important aspects of a strong, prosperous Europe.
In 2007 we established a Joint EU/Africa Strategy for the first time in history - a milestone. The implementation of the eight thematic partnerships has yet to get off the ground, however. We look forward to seeing tangible progress on this score.
Finally, I have to get one more thing off my chest. European Commissioners are involving themselves increasingly often in national political campaigns. This started with the Commissioner for Development and Humanitarian Aid. I am concerned about the leadership vacuum arising as a result in crucial European policy areas. My question to the Commission is whether it is prepared to draw up rules to ensure that, after the elections, the office of European Commissioner will be exercised without interruptions for national election campaigns.
Mr President, I would like to draw your attention to the fact that the annual policy strategy paper is dramatically silent on one of the most vital issues for Europe's future: external energy security policy. Our House, by an overwhelming majority, adopted the report recognising the need for an urgent energy supply security policy. Since then, the situation has worsened, and we are looking at an increase in dependency, coupled with lack of progress in reducing it. For example, the Nabucco Project - the diversification flagship of the EU, identified in 2007 by the European Council as one of the most critical projects of European interest - is, according to some, seriously threatened, if not dead.
Europe needs its common energy security policy now. This should be reflected in the 2009 policy strategy of the Commission. It is not, I deeply regret. The whole strategy must not be short-sighted.
(DE) Mr President, ladies and gentlemen, priorities for 2009: priorities are credible if we are able to point out how we have dealt with past priorities in a serious and efficient manner that citizens can understand. I should therefore also like to ask you, even in the election year of 2009, to take stock of which of the priorities of recent years were practical and implemented, and to involve citizens in developing a communications strategy on this.
Secondly, reducing bureaucracy is a permanent priority, generating confidence among citizens, as well as among small and medium-sized enterprises. I miss the Small Business Act. Please build up confidence so that we can also increase voter participation in the EP elections in 2009. This, too, must be a political priority!
(Applause)
Mr President, I welcome this statement. But I want to draw attention in particular - and I would like some answers - in relation to page 18 and one of the key actions in relation to 'the wider world': 'If appropriate, implementation of the Doha Development Agreement'.
Well, my concern is that there is a rush to do a deal, but that the only pain will be on the agriculture side of the agreement and that there will be no gain for Europe in terms of non-agricultural market access or services. I would like some information because I believe that we are being kept in the dark about this. Citizens in my constituency were at my door all weekend expressing their concern about 70% tariff cuts on beef and dairy which will decimate agriculture and dump the common agricultural policy which we hold dear in this House.
This issue is part of the debate on the Lisbon Treaty in Ireland. I wish it was not but I would like some firm comments from the Vice-President of the Commission to reassure my constituents that they will not be sold out.
(PT) Mr President, all the signs indicate that 2009 will be a year of opportunities. One of the most positive results of finding a way out of the institutional impasse is the chance to direct our energies towards other subjects, which will enable us to concentrate more on policies.
For several years we have been discussing globalisation, climate change, insufficient security at our borders and instability in neighbouring countries. For decades we have been thinking about the challenge of the emergence of new economies and about Africa's new role in the world. It is important to theorise about major challenges and appropriate responses, but Europe cannot be a mere spectator, albeit an interactive one, as the changes take place. Europe must play an active role, be a factor for reform, a catalyst for development.
The various political priorities indicated by the European Commission, Madam Vice-President, include communication. There is no better communication policy than to confirm the results achieved. Europe's importance and relevance for its citizens must be perceived, felt and recognised. That is the way to win their confidence, the citizens' confidence, and to bring to our citizens what is required of us.
(HU) Mr President, I would like to draw attention to two matters. The first relates to strengthening the new forms of cooperation; on the one hand we need to strengthen cooperation between the Member States and the European Union, and on the other reinforce cooperation between Parliament, the Council and the Commission, and in connection with this we need to produce positive examples representing real results.
The other important issue in this context is always a key issue as far as the European Socialists are concerned, namely the issue of social Europe, in other words ensuring welfare, solidarity and security, which we tend to refer to simply as 'social Europe', and achieving the Lisbon objectives as soon as possible. In this regard I would like to highlight the fact that very little attention has been given in this programme to the situation of women, although in the majority of Member States it is women whose social security is limited, and the spread of precarious forms of employment is on the increase. I would therefore like special attention to be given to these two areas in 2009. Thank you very much.
(CS) I would like to contribute to the discussion by pointing out that in the context of all policies there should be a more clearly defined space for small and medium enterprises, which represent the backbone of Europe's employment stability. Much still needs to be done, especially in new Member States' parliaments, where the concept of flexicurity - a flexible labour market - is still to be put into practice so that companies can react better to new challenges and be able to offer a greater number of new positions.
Moreover, our motto should be to give priority to the small, but when it comes to individual directives and regulations, the Commission's analysis of their impact on small enterprises is lacking. We do usually have, on the other hand, impact studies prepared by supranational companies. I welcome the proposed Small Businesses Act and I trust that we will move beyond the stage of ideas so that in the European elections we will be able to say to the European citizens that we have fulfilled our objective of achieving a more effective and secure economic area.
- (LT) In 2009 the make-up of both Parliament and the Commission will change; nevertheless, the continuity of work will be maintained. I would like to emphasise the importance of the common energy policy. Since 2006, we have been discussing the issue of EU common energy policy, and Parliament has outlined the dimension of the external energy policy.
This policy is currently of great importance in view of our efforts to procure gas from various sources, and since it is the key topic of various discussions, such as those on new energy sources, the Arctic, etc., it will continue to be relevant in the future. The European Union should not be the last to discover and make use of new energy sources, as is usually the case.
Vice-President of the Commission. - Mr President, I want to thank all of the Members for their contributions to the debate. I think that, together with the resolution that you will adopt and the dialogue with committees and respective Commissioners, this will provide a very good political input into the work programme for next year. This is what I have always argued for: a more political approach to the APS.
I would like to comment on a few issues that have been raised here, which I think are very important.
First, concerning the Lisbon Treaty: as you know, the Commission is fully committed to this new Lisbon Treaty; we are fully committed to its implementation, and we are preparing - not anticipating, but preparing - to be ready for implementation as from early next year. We are focusing, for example, on the citizens' initiative, mentioned by several speakers; the implementation of the new provisions for working with national parliaments; the accession to the European Convention on Human Rights, and also the external action service, just to mention a few of the things that need good preparation without anticipating. This is the balance we will have to strike. I hope there are no doubts about our commitment to the Lisbon Treaty.
We also engage - and this is very important - in the communication and information activities concerning this new Treaty because, regardless of the method of ratification, we have a democratic obligation to engage with citizens by informing them, by listening, and also by explaining what we are doing and the content of this new Treaty.
Regarding the political agenda and the balance between the social and economic agendas, also mentioned by several speakers, I think that this is a very important debate, and these are precisely the questions we will have to take through the dialogue with the committees. Clearly, there are different emphases and priorities here on the different sides of this House. I think this has to be dealt with in the resolution, which we look forward to; the results will be in the legislative and work programme in the autumn. This is where I think we have to focus much of our attention on this political debate.
I would also like to comment on a question raised by Mr Bonde. I am afraid I do not understand what he is saying, because for some time we have been sending our documents and proposals to the national parliaments. This has been a very good exercise and has been very much appreciated by the national parliaments. We have learned a lot from it, and it has increased the understanding of what goes on at European level in the European institutions at national level. This is also good practice for what will come in the new Treaty; not only that, we have also engaged in a dialogue with national parliaments on the annual policy strategy and on our work programme, and we have been asked to go there to explain and answer questions that the national parliamentarians have had concerning our plans and work programme. I think this has helped us a lot: we have learned from it, and national parliaments have an opportunity to anchor better and explain better what happens at European level. Therefore, I really hope that this will be a good experience for us. To engage the national parliaments in this is not lobbying; rather, it is shaping the European agenda. This means more democracy, I would say.
Finally, concerning the financing: you will be having this discussion separately, because this is part of the problem - we already have a financial framework until 2013, and we are all facing the limits of the financial frameworks. After 2009 we will have no additional human resources, so we will be careful to tell you not to ask us to do a lot of new things, because we will not have the manpower to deal with it. We have to realise that we are conducting this debate on the financial framework separately.
I also want to say to Ms Gräßle that, in the area of structural funds, the Commission has recently adopted a very ambitious action plan to ensure the integrity of the money spent in this domain. Together with the Member States, which, as you know, spend the money on the ground, the Commission intends to undertake all the necessary controls to ensure that every euro spent is well spent. We will regularly report on this to the Committee on Budgetary Control; this is our definite objective with the control of the money that we spend.
Finally, let me say that we can together focus on the communication priorities, because 2009 will also be a very important year in making sure we have a lively debate before the elections in 2009. As you know, the communication priorities for 2009 focus on the Lisbon Treaty. In the first chapter of this annual policy strategy, the Small Business Act is mentioned. This is part of the Lisbon Strategy and our review of the Lisbon Strategy: to focus also on exactly the things that you have mentioned. I think they are indeed very important.
We will deliver results from the Lisbon Treaty. We will be reforming the budget, we will focus on growth and jobs, and we will have energy and climate change. This will guide many of our communication priorities, and we hope for a lively debate on this European policy.
Finally, let me also draw your attention to the proposal to have an interinstitutional agreement on communication. We hope this will provide a much better framework for our work together in this field, so thank you again for the debate. We will have a follow-up on all of this and also the details that you have mentioned, which I think belong more to the dialogue between committees and Commissioners.
The debate is closed.
The vote will take place during a later sitting.
Written declarations (Article 142)
in writing. - (PL) I read the Commission's annual policy strategy for 2009 with great care. In view of the fact that problems concerning small and medium-sized enterprises and the economic context of integration are of particular interest to me, I shall take the liberty of referring to several important points that are contained in the strategy.
We need to look at the European SME sector from a different angle. We must give it back its priority significance and open up the development potential due to it. In the document in question I was very pleased to read that the Commission is continuing to prioritise the removal of unnecessary barriers that hold back the development of SMEs. It also considers it important to undertake to continue work on the European Charter for Small Enterprises, through which I hope we shall learn to think first and foremost along the lines of what would benefit these smallest units before we seek to fit them into the global context.
It is very important to promote and support an innovation strategy, and to show due appreciation for the need for cooperation between scientific centres and businesses. The section in which the document talks of the priority role of the Union's citizens, treated as consumers, is of equal importance. There is a clear need for improvement in the way we inform and communicate with the public. When I talk to voters I notice a general lack of knowledge among them about how the Union functions and about the benefits that all citizens derive from it. It is important to send out a clear message to citizens on the matters they hold dear; the European Union must become an entity that our citizens feel is close to them, friendly and easy to understand, be they consumers, business people or both.